Citation Nr: 0031220	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-06 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than February 17, 
1993, for a 10 percent evaluation for cervical myositis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from December 1952 to December 
1954.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in February 1999 assigned an effective date of 
February 17, 1993, for a 10 percent rating for cervical 
myositis.  The veteran appealed the effective date that the 
RO assigned for the 10 percent rating.  


REMAND

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(to be codified at 38 U.S.C. § 5100, et seq.).  That law 
substantially revised VA's duty to assist claimants for VA 
benefits.  It also included an enhanced duty to notify the 
claimant as to what information and evidence is necessary to 
substantiate the claim.  

In this case, although the statement of the case did provide 
the veteran with the law and regulations governing the 
finality of prior rating decisions, the statement of the case 
did not include the correct criteria for determining the 
effective date for an increased rating, 38 C.F.R. 
§ 3.400(o)(2).  Therefore, the RO must furnish the veteran 
with all appropriate legal criteria and must notify him what 
information and evidence are necessary to substantiate his 
claim.  Moreover, while the veteran testified at his personal 
hearing that he believes that a 10 percent rating has been 
warranted for his cervical myositis since service connection 
for the disability was first established in 1958, it is not 
clear from the record whether or not he wishes to make a 
claim of clear and unmistakable error (CUE) in prior 
decisions of either the RO or the Board.  (It should be 
pointed out in this regard that the Board denied a 
compensable evaluation for the service-connected disability 
by a decision in June 1980.  Different legal criteria govern 
claims of CUE in Board decisions than are applicable to 
rating decisions.  See 38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1400, et seq.)  On Remand, the RO should ascertain the 
veteran's wishes in this regard.  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO should furnish the veteran and 
his accredited representative with a 
supplemental statement of the case that 
contains the legal criteria for assigning 
the effective date for an increased 
rating, 38 C.F.R. § 3.400(o)(2), and they 
should be given an opportunity to respond.  
The RO should also notify them what 
information and evidence is necessary to 
substantiate his claim for an effective 
date earlier than February 17, 1993, for 
an increased rating for his cervical 
myositis.  

2.  In addition, the RO should inquire 
whether or not the veteran wishes to claim 
CUE in any prior decision.  If so, the RO 
should notify him what information and 
evidence is necessary to substantiate such 
a claim.  The RO should then undertake all 
appropriate development and adjudicate 
that issue.  If the veteran submits a 
timely notice of disagreement, the RO 
should furnish him with a statement of the 
case as to that issue.  If a timely 
substantive appeal is received, the RO 
should also certify that issue for 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


- 3 -


- 1 -


